Citation Nr: 0904406	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  97-30 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypothyroidism (claimed as mental problems, sexual problems, 
hot and cold feelings, sleepiness, and dry skin and scalp) 
due to VA medical treatment for hyperthyroidism in 1974 and 
1975.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to August 
1973.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board likewise denied the appellant's 
claim in a September 1999 decision.  The appellant appealed 
the Board's denial to the United States Court of Appeals for 
Veterans Claims (Court), and the Board's decision was vacated 
pursuant to an October 2003 Order.  

The Board subsequently remanded the case to the RO in April 
2004.  The case was returned to the Board and in September 
2008, the Board requested an opinion from the Chief of the 
Veterans Health Administration (VHA) of VA. A response was 
received from VHA in November 2008. Appellant and his 
representative were provided with a copy of the medical 
opinion obtained, but did not respond.  The issue is now 
before the Board for appellate review.


FINDING OF FACT

The Veteran's hypothyroidism (claimed as mental problems, 
sexual problems, hot and cold feelings, sleepiness, and dry 
skin and scalp) represents "additional disability" due to VA 
medical treatment for hyperthyroidism in 1974 and 1975, but 
is a necessary consequence of such treatment.  




CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for hypothyroidism have not 
been met. 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1997).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In a VCAA letter dated in April 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the Veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the Veteran on these latter two elements, the Board finds 
no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The Veteran is claiming compensation benefits for 
hypothyroidism, which was caused by treatment he received at 
a VA facility in 1974 and 1975 for hyperthyroidism.  The 
facts relating to the treatment are not in dispute and have 
been succinctly summarized in the November 2008 VHA opinion.  
This reflects that the Veteran was treated for 
hyperthyroidism, which is also known as Graves's disease, at 
a VA facility in 1974.  His treatment was initially a 
combination of two medications to which he responded fairly.  
Reportedly, due to poor compliance on the part of the 
Veteran, he showed a recurrence of the hyperthyroidism and a 
decision was made to give him radioactive iodine, which is a 
less complicated type of treatment in regard to compliance.  
The initial treatment was sustained as well until such time 
as the Veteran was found to be hypothyroid, when his medical 
treatment was discontinued and he had normal thyroid 
function.  This was shown to be in 1976.  Sixteen years 
later, after no visits from the Veteran, he returned to the 
Endocrine Clinic at which time evidence of hypothyroidism was 
found.  At that time the Veteran was placed on replacement 
therapy and he became euthyroid, or back to normal, again.  
He continues to take medication for maintaining normal 
thyroid findings.

The Veteran's claim for compensation benefits under 
38 U.S.C.A. § 1151.  When a Veteran suffers additional 
disability or death as the result of training, hospital care, 
medical or surgical treatment, or an examination furnished by 
the VA, disability compensation shall be awarded in the same 
manner as if such additional disability or death were 
service-connected. 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000).  His claim was filed in 1996.  As such, regulations 
that became effective in October 1997 do not apply and he is 
not required to show fault or negligence in medical 
treatment. See generally Brown v. Gardner, 513 U.S. 115 
(1994).  

In determining that additional disability exists, the 
Veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury. 38 C.F.R. § 3.358(b)(1). 
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized. 38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment. First, it is necessary for the Veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith. 38 C.F.R. § 
3.358(c)(1). The mere fact of aggravation alone will not 
suffice to make the disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, an examination, or 
medical or surgical treatment. 38 C.F.R. § 3.358(c)(2). 
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
Veteran. "Necessary consequences" are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered. 38 C.F.R. § 
3.358(c)(3).  

The Veteran is claiming that he has numerous symptoms that 
have resulted from the hypothyroidism that is the result of 
the treatment for hyperthyroidism he underwent in 1974 and 
1975.  These include mental problems, sexual problems, hot 
and cold feelings, sleepiness, and dry skin and scalp.  The 
Board finds that the Veteran does indeed have these symptoms 
and that many of them may be attributed to his 
hypothyroidism.  For example, examinations in December 2004 
included medical opinions that the Veteran had a chronic mood 
disorder that could be linked to his hypothyroidism and he 
had organic impotence that was secondary to thyroid disease 
and lithium therapy (used to treat his mood disorder).  There 
is also evidence of record that he has other psychiatric 
diagnoses unrelated to the treatment, and first shown years 
thereafter.  This is confirmed by several opinions on file.  
The Board finds that compensation benefits are not payable; 
however, because the resultant symptoms are considered 
necessary consequences of the treatment that was properly 
administered by VA.  

It is noted that the Veteran was examined by VA in January 
2007 at which time it was specifically found that 
hypothyroidism, with resultant symptoms that included cold 
intolerance, dry skin and occasional constipation, was an 
expected outcome of the treatment received for 
hyperthyroidism.  Moreover, synthetic thyroid replacement 
therapy would appear to reasonably control the Veteran's 
symptoms.  

The most important piece of evidence is the November 2008 VHA 
opinion, which, in turn, referred to two medical opinions 
from a VA physician in response to information requests made 
by the RO in March 1998 and January 2005.  That opinion 
directly addressed the Veteran's contentions that he was 
given experimental therapy for control of his 
hyperthyroidism, what were the most likely identifiable 
symptoms, and whether these manifestations were the necessary 
consequences of the treatment administered by VA.  The expert 
stated that from review of the records there was no written 
statement showing that the Veteran participated in any 
research project and that he did not believe the Veteran had 
participated in such a project.  The Veteran's development of 
hypothyroidism was found in about 75 percent of the cases of 
patients given radioactive iodine therapy for treatment of 
hyperthyroidism and should be managed with replacement 
therapy, unless the Veteran were noncompliant with the 
medication.  As 75 percent of those treated became 
hypothyroid, this was an expected or necessary consequence of 
the treatment.  

There is other evidence on file concerning the claim of 
experimental treatment.  A VA doctor who treated the Veteran, 
referred in a January 2005 opinion, referred to by the VHA 
specialist, noted that the research protocol involving the 
Veteran concerned studying cardiac function while being 
treated for the thyroid pathology.  There is no indication 
that any of the treatment for the thyroid was experimental.

The medical opinions are to the effect that the symptoms of 
which the Veteran complains are often related to 
hypothyroidism, but that the hypothyroidism is an expected 
outcome, or necessary consequence, of the treatment for 
hyperthyroidism that the Veteran underwent at the VA facility 
in 1974 and 1975.  As such, there is no basis for 
compensation benefits under the provisions of 
38 U.S.C.A. § 1151, even under the regulations in effect 
prior to October 1997.  

Finally, there is an additional matter in dispute concerning 
this claim.  The Veteran has contended that he was not 
informed of the potential outcome of the treatment and that 
he did not consent to that treatment.  The record contains 
medical records from the time period in question, but 
attempts to locate the administrative records of that time 
have not been successful.  Thus, a written consent form is 
not available.  Study of the medical records with this 
contention in mind, however, suggests that there was at least 
implied consent.  Appellant was treated, as described above, 
first with oral medications that were not successful.  It is 
suggested this was because of noncompliance with the 
medication.  Thereafter, the radio iodine therapy was 
undertaken and appellant returned repeatedly for follow-up 
evaluations.  Ultimately he apparently achieved a favorable 
result as there are significant intervening years when he was 
not seen.  This indicates implied consent in the treatment, 
which, it is noted, is the usual treatment in these cases as 
set out in the various medical opinions on file.  The result 
of this treatment, even with the current use of medication 
for thyroid control is preferable to the outcome if no 
treatment had been rendered.  As such, this contention does 
not provide a basis to allow the claim.


ORDER

Compensation under 38 U.S.C.A. § 1151 for hypothyroidism 
(claimed as mental problems, sexual problems, hot and cold 
feelings, sleepiness, and dry skin and scalp) due to VA 
medical treatment for hyperthyroidism in 1974 and 1975, is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


